AFFIRMED; Opinion Filed January 25, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00805-CR
                                      No. 05-18-00830-CR
                      ROBERT BERNARD RICHARDSON, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F15-76782-U, F17-18579-U

                             MEMORANDUM OPINION
                         Before Justices Schenck, Reichek, and Nowell
                                  Opinion by Justice Nowell
       Appellant Robert Bernard Richardson waived a jury trial and pleaded guilty to aggravated

assault with a deadly weapon and possession of cocaine in an amount of one gram or more but less

than four grams. After finding appellant guilty, the trial court assessed punishment at ten years’

imprisonment in each case. On appeal, appellant’s attorney filed a brief in which she concludes

the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets requirements of

Anders). Counsel delivered a copy of the brief to appellant. We advised appellant of his right to

file a pro se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313,
319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se response to Anders brief

filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                     /Erin A. Nowell/
                                                     ERIN A. NOWELL
                                                     JUSTICE
Do Not Publish
TEX. R. APP. P. 47
180805F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 ROBERT BERNARD RICHARDSON,                         On Appeal from the 291st Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. F15-76782-U.
 No. 05-18-00805-CR         V.                      Opinion delivered by Justice Nowell.
                                                    Justices Schenck and Reichek participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 25th day of January, 2019.




                                              –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 ROBERT BERNARD RICHARDSON,                         On Appeal from the 291st Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. F17-18579-U.
 No. 05-18-00830-CR         V.                      Opinion delivered by Justice Nowell.
                                                    Justices Schenck and Reichek participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 25th day of January, 2019.




                                              –4–